DENIED and Opinion Filed December 13, 2022




                                         In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-22-01321-CV

       IN RE ETHICON, INC. AND JOHNSON & JOHNSON, Relators

           Original Proceedings from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-19-05461-D

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Carlyle
      Before the Court is relators’ December 12, 2022 petition seeking a writ of

mandamus compelling the trial court (1) to vacate its order denying relators’ motion

for mistrial and (2) to declare a mistrial.

      Entitlement to mandamus relief requires relators to show that the trial court

clearly abused its discretion and that relators lack an adequate appellate remedy. In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). After reviewing relators’ petition, real party in interest’s response,

relators’ reply, and the record before us, we conclude that relator has failed to

demonstrate entitlement to the requested mandamus relief.
      Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).

      We also lift the stay issued by this Court’s December 12, 2022 Order.



                                          /Cory L. Carlyle//
221321f.p05                               CORY L. CARLYLE
                                          JUSTICE




                                       –2–